Case 7:19-cr-00526-KMK Document 36 Filed 07/23/19 Page 1of1

 

 

HODGES WALSH & BURKE, LLP
ATTORNEYS AT LAW
55 CHURCH STREET, SUITE 211
WHITE PLALNS, NEW YORK LUGUL

 

(914) 385-G000
FAX (914) 385-6060
www.hwb-lawfirm.com

Michael K. Burke, Esq.
Direct E-Mail: mburke(@hwb-lawfirm.com

July 23, 2019

VIA ECF

Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: United States v. Brendan Vaughan
19 cr 526

Dear Judge Karas:

After yesterday’s conference I spoke with the United States Marshal’s Office and
the Marshal’s Office did have a handwritten Order dated July 1, 2019 from Magistrate
Judge Smith that went with Mr. Vaughan when he returned to MDC-Brooklyn. Judge
Smith ordered the Warden at MDC “to evaluate and provide medication and mental

health treatment as appropriate.”

I have attached a copy of Judge Smith’s Order to be filed on the docket with my

letter.
Thank you for your consideration.

Very truly yours,

tp CK HM

ichael K. Burke

MKB:|m
Enclosure
